DETAILED ACTION

Notice of Amendment
The Amendment filed 9/10/2021 has been entered. 

Allowable Subject Matter
Claims 1-3, 5, 7, 9-11, 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art is silent with respect to “the ramp structure comprising: a ramp including a first section and a second section, wherein the first section includes a first planar portion that is positioned substantially parallel to the internal wall of the fluid channeling component when the ramp structure is in a first position, and wherein the second section includes a second planar portion that is substantially perpendicular to the internal wall of the fluid channeling component when the ramp structure is in the first position and in a second position; a side anchoring support extending from an edge of the second section of the ramp and extending at an obtuse angle relative to the second planar portion”.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US20150250377 US20150173711 US20150087901 US20150031947 US20140303553 US20140024897 US20120265132 US20120238815 US20120078041 US20110152618 US20110152616 US20110152610 US20110065986 US20100256446 US20100228086 US20100145144 US20100069712 US20090182194 US20090112060 US20080269559 US20080287961 US20090054727 US20090012475 US20080214890 US20080021269 US20070293719 US20070287885 US20070270638 US20070265494 US20070249898 US20070244356 US20070244355 US20070232857 US20070208221 US20070208220 US20070208219 US20070197871 US20070118019 US20070112249 US20060235271 US20050228289 US20050101836 US20050049455 US20040106850 US20040082836 US20040049095 US20030073955 US20020193741 US20020091303 US20020087100 US20010044570 US20050090709 US20080275298 US20110160530 US20140358088 US20070099500 US20050222493 US8545394 US8313427 US8038604 US6605033 US6458074 US6390973 US6338717 US6238336 US5868663 US5865726 US5860913 US5730701 US5707344 US5674181 US5662588 US5569162 US5569157 US5562600 US5460168 US5325847 US5460167 US5343853 US5097838 US4949706 US4868644 US4841949 US4697576 US4593680 US4589403 US4452236 US4427000 US4407273 US4224929 US3924608 US3915157 US3896793 US3871365 US5573494 US4870951

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.